Title: To George Washington from James Duane, 26 May 1780
From: Duane, James
To: Washington, George



My dear General.
Philadelphia 26th May 1780

We have Intelligence from Charles Town which leaves it in our possession as lately as the 3d or 4th Inst. and we may from the Silence of the Enemy at New york extend our Hopes to the 10th or 12th. The best and most direct account is to our Friend Mr Jones from Gen Woodford. He has this moment promised me to communicate it to your Excellency which he will do much better than I can from my Memory; otherwise I should attempt it. The Contempt with which Sir Henry Clinton treated the propositions of the Garrison is a sufficient proof of the strong Confidence he entertains of Success: and indeed the gradual Approaches,

and the Contiguity, of his Works, which we have not been able to prevent, or even obstruct, free him from the Imputation of Presumption. The determin’d Resolution of the Garrison to defend the Town to the last Extremity will do honour to our arms, and woud go far to relieve my Apprehensions, if I did not see the utmost probability of their being pushed from the only defensible Ground in our possession, by the weight of a superior force, operating under an impenetrable Cover, with all the Advantages of deliberate Caution, and military Skill. If, under such discouraging Prospects, we shoud come off Conquerars it will be a further proof of one of the mottos which we have appropriated to our Cause. and often seen verified, nil desperandum!
North Carolina is in motion, but something is always deficient The want of arms is now the Cry!
A St Kitts paper which you have probably seen gives an Account of a naval Engagement between the French and English Fleets in the West Indies. it is so palpably absurd that nothing can be collected from it: but that there has been a Rencounter: more Authentic Information is impatiently expected.
Be pleasd to present my respectful Compliments to Mrs Washington, the Gentlemen of the Committee, and of the Family; and to give me leave to assure you, that with All possible Attachment and Regard—I have the Honour to remain Dear Sir your Excellency’s most Affectionate & most Obedient hume Servant

Jas Duane

